Citation Nr: 1401579	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Prior to January 25, 2013, entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  On and after January 25, 2013, entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to October 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a February 2013 rating decision, the RO increased the Veteran's disability rating from 30 percent to 50 percent.  As a rating higher than 50 percent is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
The Board notes that the Veteran was initially represented by Veterans of Foreign Wars, but he changed representation to the Connecticut Department of Veterans Affairs in February 2012.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated January 2011 to January 2013.  These records were considered in the February 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The Board notes that the Veteran has not claimed that his PTSD renders him unemployable; accordingly, entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



FINDING OF FACT

Throughout the appeal period, resolving all doubt in favor of the Veteran, the Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks more than once per week; mild memory loss; depressed mood; anxiety; nightmares; and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Prior to January 25, 2013, the criteria for a disability rating for PTSD of 50 percent, but no more, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2013).

2.  On and after January 25, 2013, the criteria for a disability rating for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded VA examinations in February 2011 and January 2013 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 and January 2013 VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough psychiatric examination and fully address the rating criteria that are relevant to rating the disability in this case.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to January 25, 2013

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The Board finds that upon review of the evidence of record, a 50 percent, but no higher, evaluation is warranted for this time period.  

The Veteran was afforded a VA examination in February 2011 in connection with that claim.  At that time, the Veteran reported that his PTSD symptoms had worsened since he had retired from his job as a full-time teacher in 2003.  He reported experiencing nightmares; intrusive memories, which caused distress; avoidance of activities and reminders of his experiences in Vietnam, including funerals; feelings of being distant and cut off from others; and memory loss in connection with events that occurred in Vietnam.  He also told the examiner that he was experiencing loss of interest in things he once enjoyed to include participation in activities with the Boy Scouts, a group he had associated with for decades.  The Veteran further reported difficulties with sleep, irritability, concentration, and hyper-vigilance.  He denied suicidal and homicidal ideations.  The examiner noted some symptoms of mild depression.

The examiner noted that the Veteran had recently been told by family that he had been difficult to live with over the years.  While he thought his marriage was very strong, he reported distress that his wife had had to cope with his symptoms for so long.  He also reported a good relationship with one of his sons, but was estranged from the other.  The Veteran had an active social life, however, he stated that he had not maintained close friendships after returning from Vietnam.  The examiner noted that the Veteran had long and successful work histories.  He was also active in the American Legion, his local chapter of Veterans of Foreign Wars (VFW), and the Boy Scouts.  He reported that he had recently pulled away from the American Legion and the Boy Scouts due to his discomfort.  However, he continued to work at the American Legion and was available on a mentorship basis for Eagle Scout candidates with the Boy Scouts.  He also reported that camping and traveling now caused anxiety. The examiner reported that the Veteran discussed difficulties with anger over the years; noting incidents of assault.  He had also struggled with excessive drinking upon return from Vietnam, although he reportedly stopped drinking heavily.  His GAF score was 60 which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co- workers.  See DSM-IV at 46-47.  The examiner found that the Veteran's PTSD was moderate, with mild to moderate impact on his functioning.  

The Veteran's VA medical records show that he reported nightmares.  He also frequently discussed with his providers being unable to remember certain details about Vietnam and experienced anxiety and fear regarding someday remembering the content of these memory lapses.  The Veteran also reported experiencing stress at his volunteer position at the American Legion.  This stress was at times noted to be extremely triggering.  In March 2012 the Veteran reported anger provoking thoughts in connection with this position and told his physician that he had given his firearms to a friend to hold.  However, he reported no suicidal thoughts or specific homicidal intent at that appointment and the doctor deemed that the Veteran was not an immediate threat to himself or others.  In December 2011, the Veteran reported experiencing a flashback in connection with a movie about Vietnam.  The Veteran's records also note that the Veteran had a positive marriage, was connected to other veterans, and engaged in productive, pleasurable activities.  He also reported enrolling in master gardening classes and enjoying a trip to Florida with his wife at a November 2011 VA facility appointment.  Various medical records noted the Veteran had logical and goal directed speech and coherent and organized thought processes.

Review of the Veteran's VA medical records, the February 2011 VA examination, and his claims file, shows that overall, the Veteran's symptoms more closely approximate a 50 percent disability rating prior to January 25, 2013, but not a 70 percent evaluation.  Specifically, the Veteran continued to actively participate in social groups and in his community through his position at the American Legion and with the Boy Scouts.  The Board notes that at the Veteran's January 2013 VA examination the Veteran reported continued association with both groups, so it does not appear that he discontinued his participation.  The Veteran was also maintaining an association with a group of men he socialized with as well as social involvement at his local VFW.  The Veteran has remained married and maintains a good relationship with one of his sons.  

Prior to January 25, 2013, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood.  He was able to establish and maintain some effective relationships.  Additionally, although the assignment of evaluations is not entirely symptom-driven, the symptoms the Veteran experienced did not include circumstantial, circumlocutory or stereotyped speech, panic attacks more than once per week, difficulty understanding complex commands, impairment of short- and long-term memory beyond the memory blocks he experienced in connection with Vietnam, or impaired abstract thinking.  While the Board notes that the Veteran did experience irritability and disturbances of motivation and mood during this period, the symptoms described under DC 9411 for a 50 percent rating (depressed mood, anxiety, suspiciousness, panic attacks, mild memory loss, and chronic sleep impairment) also encompass these symptoms and best describe the Veteran's overall disability picture for the period prior to January 25, 2013.  

On and after January 25, 2013

For this time period, a 50 percent evaluation is assigned which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

The Veteran underwent a VA examination in January 2013 in connection with his claim for an increase disability rating.  After reviewing the Veteran's claims file and interviewing the Veteran, the examiner noted that the Veteran had been married for 46 years; with improvement to the marriage since the Veteran sought treatment for his PTSD.  He reported having a close relationship with one of his sons, but being estranged from his other son.  The Veteran also reported involvement with the American Legion for the previous 8 years, the Boy Scout organization for over 40 years, and with the VFW.  The examiner also reported that the Veteran had recently completed master gardening classes, which he took with his wife; hooked rugs in the evening to keep busy; and socialized regularly with a group of elderly men. 

At his examination, the Veteran reported flashbacks and nightmares between 2 and 5 times per week.  He reported avoiding wakes and war movies as it caused distress and/or feeling overwhelmed.  He also reported that he angered easily, was hypervigilant, especially in crowds, and experienced panic attacks more than once per week.  The examiner determined that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also noted that the Veteran was experiencing symptoms including: depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty adapting to stressful situations, impaired impulse control, and intermittent inability to perform activities of daily living.

Review of the Veteran's VA medical records support symptoms similar to those he reported at his January 2013 VA examination.

On and after January 25, 2013, the Veteran's symptoms align more closely with the criteria described in DC 9411 for 50 percent, thus, an increase rating is not for application.  The Veteran's symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  In this regard, the Board notes that the Veteran participates in voluntary employment with the American Legion (and has continued to do so for 8 years) as well as involvement with the Boy Scouts and the VFW.  The Veteran has been married for 46 years, despite it being troubled, and reports a good relationship with one of his sons.  He also maintains friendships with a group of elderly men, which he enjoys.  He has hobbies which he continues to participate in, which include master gardening classes with his wife.  The Veteran's VA medical records continue to note that the Veteran has neither suicidal ideation nor homicidal thoughts.  There is similarly no evidence of near-continuous panic attacks or obsessional rituals.  While the January 2013 VA examiner did note that the Veteran experiences irritability (impaired impulse control) and difficulty in adapting to stressful situations, the Board finds that the overall picture of the Veteran symptoms demonstrates that the Veteran is still participating in activities he enjoys and is maintaining relationships and ties to his community.  There is also no evidence of any periods of violence accompanying his irritability in this time period.  Further, the January 2013 VA examiner opined that the Veteran's occupational and social impairment was more in line with a 30 percent disability rating when he indicated that the Veteran's impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In reviewing the Veteran's PTSD symptoms, the Board finds that an increase rating in excess of 50 percent is not for application in this case.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

Extra-schedular Rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes nightmares, memory loss, anxiety, and panic attacks, and the impact upon social and occupational functioning.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 50 percent, but no more, prior to January 25, 2013, is granted.

Throughout the appeal period, an initial rating in excess of 50 percent is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


